Citation Nr: 0015704	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  94-46 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether the evidence is new and material to reopen a claim of 
entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The appellant served on active duty from September 1951 to 
August 1953.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating actions of the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that denied the appellant's claim of 
entitlement to service connection for a lung disorder, and 
further determined that the requisite new and material 
evidence had not been submitted to reopen previously denied 
claims of entitlement to service connection for a back 
disorder and for a duodenal ulcer.  The Board upheld the RO's 
decisions in August 1996.  Thereafter, a timely appeal of 
that Board decision was filed with the United States Court of 
Appeals for Veterans Claims [formerly, the United States 
Court of Veterans Appeals] (hereinafter, the Court).

By Order issued in the appellant's case in June 1999, under 
the authority of 38 U.S.C.A. §§ 7252(a) and 7266(a) (West 
1991), the Court vacated, in part, and remanded the Board's 
decision that determined that new and material evidence had 
not been presented to reopen his previously and finally 
disallowed back claim.  The Court noted further that the 
appellant had only advanced arguments to support an appeal as 
to the back claim, and considered any other claim on appeal 
to have been abandoned.  Thus, the Court affirmed the 
remainder of the Board's August 1996 decision (i.e., the 
denial of entitlement to service connection for a lung 
disorder, and the determination that the requisite new and 
material evidence had not been submitted to reopen a 
previously denied claim of entitlement to service connection 
for a duodenal ulcer).  A copy of the Court's Order is 
included in the claims folder.

The Board notes that in his case before the Board, the 
appellant was represented by the Veterans of Foreign Wars of 
the United States, but that he was subsequently represented 
before the Court by a private attorney.  Representation 
before the Court and the VA is governed by different statutes 
and regulations.  In an attorney engagement agreement dated 
in May 1997, the appellant's Counsel before the Court was 
given authorization to represent the appellant only before 
the Court, but not before VA if the case was remanded.  Thus, 
the appellant is again represented before the Board by 
Veterans of Foreign Wars of the United States.  That 
organization submitted additional written argument to the 
Board in May 2000, and the case is now ready for further 
appellate review.


REMAND

The Order of the Court set forth in detail the requirements 
for the development and the readjudication of the appellant's 
claim.  In general, it was noted that following the issuance 
of the Board's decision, the Federal Circuit Court of Appeals 
("Federal Circuit") in the case of Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998) invalidated the standard upon which the 
Board had relied in deciding the new and material issue in 
the instant case.  The standard relied upon by the Board, had 
been previously set forth in the case of Colvin v. Derwinski, 
1 Vet. App. 171, 174 (1991) and had established a test to be 
used in the determination of whether any newly submitted 
evidence was material.  The now invalidated Colvin test was 
that in order for such evidence to be deemed material there 
must be a reasonable possibility that new evidence, when 
viewed in the context of all the evidence, both old and new, 
would change the prior outcome.  The Federal Circuit 
invalidated this standard on the grounds that it could impose 
a higher burden on a veteran than imposed by 38 C.F.R. 
§ 3.156.  

In the Order, the Court also recalled that the appellant had 
testified in a February 1995 hearing before the RO "that in 
1984 'Dr. Johnson' stated that the appellant had a 'hundred 
percent [back] disability', and that he recently 'talked to 
[a doctor] down at Erlander' hospital who suggested that the 
appellant have 'surgery done' on his back."  (Citations to 
record on appeal omitted)  In recounting this information, 
the Court pointed out that there was no indication in the 
record that the hearing officer at the RO carried out his 
duty to "suggest the submission of evidence which the 
claimant had overlooked."  

VA has a duty under 38 U.S.C.A. § 5103(a) (West 1991) to 
advise a claimant of the new and material evidence needed to 
complete his claim for benefits.  Graves v. Brown, 8 Vet. 
App. 522, 525 (1995).  In the present case, since the 
appellant has indicated that there are physicians who may 
have opinions regarding the nature and extent of his back 
disorder, he is hereby advised that he should obtain any 
opinions from these or any other physicians that would state 
or tend to show that his current back disorder is due to 
service, or to a disease or injury of service origin.  

Further, it was noted that the appellant should be free to 
submit additional evidence and argument regarding his claim, 
and that the Board in any subsequent decision should set 
forth adequate reasons and bases for its findings and 
conclusions on all material issues of fact and law.  

Therefore, in accordance with the Order of the Court in the 
appellant's case, the Board is deferring adjudication of the 
appeal pending a remand of the case to the RO for further 
development as follows:

1.  The appellant should be informed that 
he is free to submit additional evidence 
and argument related to the issue on 
appeal, in particular any competent 
statements or evidence that would state 
or tend to show that his current back 
disorder is due to service, or to a 
disease or injury of service origin, 
including any records or opinions from 
"Dr. Johnson" who the appellant had 
purportedly seen in 1984, and/or from the 
doctor at "Erlander hospital" who had 
purportedly suggested to the appellant 
that he have surgery on his back.  After 
all necessary authorizations have been 
obtained from the appellant, the RO 
should assist in obtaining any pertinent 
evidence identified by the appellant 
including the foregoing medical evidence.  
Any evidence or argument received should 
be associated with the claims file.  

2.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed in its entirety.  After 
undertaking any development deemed 
appropriate in addition to that requested 
above, the RO should re-adjudicate the 
issue currently on appeal in accordance 
with the directives set forth in the June 
1999 Order of the Court referenced above.  
With regard to the petition to reopen the 
previously and finally disallowed claim 
of entitlement to service connection for 
a back disorder, the RO must conduct a 
three-part analysis; first, whether 
evidence submitted is "new and 
material" under 38 C.F.R. § 3.156(a) as 
delineated in Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998); second, if it 
finds the evidence is "new and 
material," immediately upon reopening it 
must determine whether the claim is well 
grounded based upon all of the evidence, 
presuming its credibility; and third, if 
the claim is well grounded to proceed to 
the merits, but only after ensuring that 
the duty to assist under 38 U.S.C.A. 
§ 5107(b) had been fulfilled.  Elkins v. 
West, 12 Vet. App. 209 (1999) (en banc); 
see also Winters v. West, 12 Vet. App. 
203 (1999) (en banc).  If any benefit 
sought on appeal is not granted to the 
appellant's satisfaction, the RO should 
issue a supplemental statement of the 
case to the appellant and his 
representative.  The appellant should be 
afforded a reasonable period of time to 
respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  No action is 
required of the appellant until he is notified by the RO.  
The purposes of this remand are to ensure compliance with due 
process considerations and to obtain additional evidence.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




